Citation Nr: 0521186	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  04-11 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history

The veteran served on active duty from October 1973 to August 
1976.

In a May 2003 decision, the Board granted service connection 
for PTSD.  In a rating decision implementing that Board 
decision, the RO assigned a noncompensable (zero percent) 
evaluation from February 29, 2000 and a 30 percent disability 
rating from April 9, 2003.  The veteran indicated 
disagreement with the disability rating and, after being 
issued a statement of the case, perfected his appeal by 
submitting a substantive appeal in March 2004.  

In an August 2004 rating decision, a 50 percent rating was 
assigned effective July 1, 2004.   The veteran has indicated 
continued disagreement.  See AB v. Brown, 6 Vet. App. 35 
(1993) [on claim for original or increased disability rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded].

The veteran has also filed a claim of entitlement to TDIU, 
which was denied by the RO in a December 2003 rating 
decision.  The veteran indicated disagreement with that 
decision and, after being issued a statement of the case, 
perfected his appeal by submitting a substantive appeal in 
August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.




REMAND

After review of the veteran's claims file, it is the opinion 
of the Board that additional development of the evidence is 
necessary.

The Board notes that the veteran has been accorded 
considerable treatment for his service-connected PTSD 
following his most recent VA examination in April 2003.  That 
treatment includes extensive hospitalization for treatment of 
problems that may or may not be associated with his PTSD, to 
include problems relating to alcohol and drug abuse.  

The evidence now of record does not provide the Board with 
sufficient guidance with regard to the severity of the 
veteran's service-connected PTSD, in that such evidence does 
not delineate which problems and symptoms related to his PTSD 
and which are not.  See Mittleider v. West, 11 Vet. App. 171 
(1998) , 182 (1998) 
[the Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Since no attempt has 
been made to separate the effects of the veteran's service-
connected PTSD from other, possibly nonservice-connected, 
conditions, another examination is warranted.  See also 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination].

PTSD appears to be the veteran's principal service-connected 
disability.  [The only other service-connected disability is 
a corneal scar, evaluated as 10 percent disabling.]  
Consideration of the veteran's claim for TDIU benefits, which 
is based in large part on the degree of severity of his 
service-connected PTSD, is accordingly deferred pending 
resolution of the action sought above.  See Harris v. 
Derwinski, 
1 Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  


The Board, however, notes that with respect to the TDIU claim 
the veteran was not furnished with notice of obligations and 
procedures required of VA and a claimant under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA).  He should be furnished with such 
notice prior to further VA action on this claim.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is needed to support his claim for TDIU, 
and which evidence is to be provided by 
the claimant and what portion is to be 
provided by VA.  

2.  The veteran is to be accorded an 
examination by an appropriate specialist 
in order to ascertain the severity of his 
service-connected PTSD.  The examiner 
should in particular identify those 
symptoms that are specifically 
attributable to PTSD, and distinguish 
those that are attributable to another 
disability, such as but not necessarily 
restricted to alcohol and drug abuse.  
The examiner should also indicate whether 
PTSD causes him to be unemployable.

The veteran's claims folder is to be 
furnished to the examiner.  A report of 
the examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issues on appeal.  If the decision 
remains in any manner unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

